The plaintiff brought this suit to recover the value of labor performed and material furnished in repairing a house belonging to the defendant. He claims that he took the contract on a labor and material basis and that its fair value was $464.79.
The defendant claims that the stipulated price he was to pay for the labor and material was $395; that the labor was not properly performed, that the material was of a quality unfit for the purpose, and that he was damaged thereby in the sum of $425, which he claimed the right to recoup. The jury allowed the plaintiff the full amount of his claim. The defendant has brought error.
The issues involve purely questions of fact. They were submitted to the jury in a charge in respect to which there is no complaint, and were decided adversely to the defendant. A new trial was requested on the ground that the verdict was excessive and against the clear weight of the evidence. The trial judge who heard and saw the witnesses and weighed the evidence denied the motion. We agree with his conclusion. *Page 478 
Other assignments of error are wholly without merit, and require no discussion.
The judgment is affirmed, with costs to the plaintiff.
WIEST, C.J., and BUTZEL, CLARK, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred.